Citation Nr: 0619360	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  98-15 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. §§ 1315, 1318 (West 2002).


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to March 
1967.  He died in February 1998.  The appellant is the 
veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In September 1999 and July 2003, the Board remanded 
the case for further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As to entitlement to service connection for the cause of the 
veteran's death, in post-remand statements in support of her 
claim the widow indicated, for the first time, that the 
veteran's 100 percent service connected post-traumatic stress 
disorder (PTSD) caused him to smoke more after service, and 
that PTSD induced/aggravated smoking led to the nicotine 
addiction and heart disease that caused or contributed 
substantially or materially to cause his death.  See 38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2005); 
VAOPGCPREC 6-03; 69 Fed. Reg. 25178 (2004).  Accordingly, a 
remand to obtain a medical opinion addressing this contention 
is needed.  See 38 U.S.C.A. § 5103A(d) (West 2002).  

A remand is also required because, while a review of the 
record on appeal shows that the veteran applied for and was 
granted vocational rehabilitation in February 1967 because of 
his later service connected shell fragment wound residuals, 
the vocational rehabilitation file, including a copy of the 
original claim, has yet to be associated with the record.  
See 38 U.S.C.A. § 5103A(b) (West 2002).  In this respect, 
after obtaining the vocational rehabilitation file, the RO 
should consider whether there is an outstanding claim of 
entitlement to service connection for compensation purposes 
for residuals of his shell fragment wounds dating back to the 
original vocational rehabilitation claim.  38 C.F.R. § 19.9 
(2005); Roberson v. Principi, 251 F.3d 1378, 1389 (Fed.Cir. 
2001) ("VA has a duty to fully and sympathetically develop a 
claim to its optimum," and this requires VA to "determine 
all potential claims raised by the evidence, applying all 
relevant laws and regulations.")

A remand is also required because, while a review of the 
record on appeal shows that the veteran was in receipt of 
Social Security Administration disability benefits, copies of 
the Social Security Administration decision and the records 
relied upon in granted his disability award are not found in 
the claims files.  See 38 U.S.C.A. § 5103A(b).

As to entitlement to DIC, adjudication must be deferred 
pending completion of the additional evidentiary development 
ordered above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (where a claim is inextricably intertwined with 
another claim, the claims must be adjudicated together in 
order to enter a final decision on the matter).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the claimant 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2005), that includes an 
explanation as to the information or 
evidence needed to establish entitlement 
to service connection for cause of the 
veteran's death and entitlement to DIC, 
as outlined by the United States Court of 
Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The corrective notice should, 
among other things, invite the widow to 
submit any additional evidence or 
argument she has in her possession that 
may further her claims.

2.  VA should obtain and associate with 
the record the veteran's vocational 
rehabilitation file, including a copy of 
the original claim and his VA Form 22-
1900.  If these Federal records are not 
available, a formal written 
unavailability memorandum must be added 
to the claims file, and the claimant is 
to be notified in writing.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If these Federal 
records are unavailable, a formal written 
unavailability memorandum must be added 
to the claims file, and the claimant 
notified in writing.

4.  The RO should make arrangements with 
an appropriate VA facility for the 
appellant's claims files to be reviewed 
by a psychiatrist and cardiologist.  
Based on a review of the claims folders, 
the physicians must provide a consensus 
opinion address the following questions 
as spelled out in VAOPGCPREC 6-03:

Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
the veteran's PTSD caused or 
aggravated his postservice use of 
tobacco?

Is it at least as likely as not that 
the veteran's post-service use of 
tobacco due to PTSD was a 
substantial factor in causing or 
aggravating nicotine addiction?  

Is it at least as likely as not that 
the veteran's nicotine addiction 
and/or any disability resulting 
therefrom would not have occurred 
but for the use of tobacco products 
caused by his service connected 
PTSD?  

Is it at least as likely as not that 
nicotine addiction and/or any 
disability resulting therefrom 
caused or contributed substantially 
or materially to cause the veteran's 
death?  

5.  After the development requested has 
been completed, the RO should review the 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.  

6.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the 
Veterans Claims Assistance Act of 2000 
(VCAA), such as providing the appellant 
with updated notice of what evidence has 
been received and not received by VA as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA.  38 U.S.C.A. §§ 5100, 
5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159.  Any relevant notices 
should also be in compliance with the 
Court's holding in Dingess. 

7.  Thereafter, the RO must readjudicate 
the appellant's claims for entitlement to 
service connection for cause of the 
veteran's death and entitlement to DIC.  
The RO must consider whether the veteran 
had an open claim, dating back to at 
least February 1967, of entitlement to 
service connection for residuals of his 
shell fragment wounds to his right upper 
extremity and face, that remained pending 
at the time of his death.  The Board 
observes that the appellant's March 1998 
claim includes a claim for accrued 
benefits, and that under 38 U.S.C.A. 
§ 5121 (West Supp. 2006) there is no 
limit on the number of years for which 
past due benefits may be paid.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If any of the benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence received, any 
evidence not received, and all applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

